Citation Nr: 1629365	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  10-19 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for a neck disability.

6.  Entitlement to service connection for a right knee disability.

7.  Entitlement to service connection for a left knee disability.

8.  Entitlement to service connection for a right hip disability.

9.  Entitlement to service connection for a left hip disability.

10.  Entitlement to service connection for a right ankle disability.

11.  Entitlement to service connection for a left ankle disability.

12.  Entitlement to service connection for pes planus.

13.  Entitlement to service connection for a right foot disability.

14.  Entitlement to service connection for a left foot disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from August 1993 to June 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In his September 2009 notice of disagreement, the Veteran disagreed with all of the issues decided in the September 2008 rating decision and the additional issues of service connection for bilateral hearing loss and a bilateral shoulder condition that were not previously claimed or considered.  The Veteran was alerted to the fact that these issues had not previously been claimed.  In a January 2010 letter, the Veteran stated that he wished to claim service connection for these issues.  In another January 2010 letter, one week later and prior to the issuance of a rating decision on these issues, the Veteran withdrew these claims (as well as the claim for tinnitus that was on appeal, as noted below).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in December 2013.  

In September 2014, the Board remanded this case for further development.

The issues of service connection for headaches, neck disability, bilateral knee disabilities, bilateral hip disabilities, bilateral ankle disabilities, pes planus, and bilateral foot disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2010 letter, the Veteran's representative withdrew the Veteran's claim of service connection for tinnitus.

2.  The preponderance of the evidence weighs against a finding that the Veteran has a current diagnosis of a low back disability.

3.  The record does not establish a current PTSD diagnosis or a verified in-service stressor.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the claim for service connection for tinnitus have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria to establish service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria to establish service connection for posttraumatic stress disorder (PTSD) are not met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

In a January 2010 letter, the Veteran's representative withdrew the Veteran's claim of service connection for tinnitus.  See 38 C.F.R. § 20.204 (2015).  Because the Veteran has withdrawn this claim, there are no remaining related allegations of error of fact or law.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim, and the claim is dismissed.  See 38 U.S.C.A. § 7105(d) (West 2014).

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in April 2008.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  In response to the Veteran's concern voiced in his May 2010 VA Form 9, the Board notes that the VA Medical Center in Fresno, California, is the "Central California VA Health Care System."  While this difference in nomenclature is confusing, the Veteran's treatment records from Fresno were sought and, to the extent that any records were found, they were included in the claims file and have been reviewed.

At his December 2013 hearing, the Veteran stated that all of his treatment was through private medical providers.  The Veteran had not submitted a VA Form 21-4142, Authorization and Consent to Release Information, for any of the private healthcare providers identified at his hearing.  VA sent the Veteran an October 2014 letter asking that he complete and return a VA Form 21-4142 for each of these providers, in accordance with the September 2014 remand.  The Veteran did not respond to this request nor did he provide these treatment records himself.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Thus, VA was unable to obtain these records that may have supported the Veteran's claims.

The Veteran underwent a VA spine examination in June 2008.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, before determining that there was no evidence of chronic skeletal condition.  Therefore, this examination is adequate for VA purposes.

With regard to the PTSD claim, the Veteran was not given a VA examination.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the service treatment records are silent as to any complaints or treatment for an acquired psychiatric condition.  Moreover, the record does not contain a medical diagnosis of PTSD or any acquired psychiatric condition.  The Veteran testified that he received treatment for this condition as Visalia Medical Clinic, but, to date, the Veteran has not provided VA with these records or with a completed and signed VA Form 21-4142 allowing VA to obtain them.  Similarly, in an October 2014 correspondence, VA ask the Veteran to provide additional information regarding his alleged PTSD stressor, including the full name of the friend who was injured in the aircraft collision, the date of the incident, and its location.  He has not done so, and thus VA has not been able to attempt to verify this stressor.  In this way, the Veteran has provided neither sufficient evidence to require a VA examination nor sufficient information to allow VA to do so.  For all of these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


Service Connection - Low Back Disability

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. §3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In this case, the Veteran reports low back pain ever since he injured his back during jump school when he got tangled in his risers and hit his tailbone.  See e.g., December 2013 hearing transcript.  His service treatment records note repeated complaints of back pain and also show a reported onset of the jump school injury.  See e.g., February 1994 service treatment record.  The Veteran underwent a VA examination in June 2008.  At the time of this examination, the Veteran reported that the frequency of his low back pain was two to four times per year with some stiffness, but no weakness and that this was usually precipitated by lifting or moving in an ill-conceived manner.  Flare-ups lasted a few days, were characterized by dull pain, and were easily treated with rest without hospitalization or medication.  He had full range of motion and a normal gait.  He had no associated symptoms such as weight loss or bowel or bladder complaints.  He did not use a brace orthosis.  Radiographs found no evidence of fracture, bony deformity or spina bifida occulta.  Thus, this examiner concluded that there was no evidence of a chronic skeletal condition.  Again, the Board notes that the Veteran failed to submit his private treatment records or to provide VA proper authorization to obtain these records on his behalf, thus preventing consideration of any current low back diagnosis contained therein.  As such, no chronic low back disorder has been identified at any point during the period on appeal. 

The Veteran clearly experiences recurring low back pain.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Although the Veteran claims to have a current low back disability, the Board finds that his contentions are outweighed by the June 2008 examiner who has considered the Veteran's complaints of pain but found on clinical examination that they were not the result of an actual disability.  As such, the requirement that there be current disability has not been met.  Therefore, service connection is not available for a low back disability, as there is no current diagnosis of a low back disability.

Service Connection - PTSD

The Veteran contends that service connection is warranted for PTSD.

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. §3.304(f).  Exceptions to the third requirement are made for cases where a diagnosis of PTSD is made during service, the claimed stressor is related to combat, the claimed stressor is related to fear of hostile military or terrorist activity, the claimed stressor is related to the Veteran's prisoner-of-war experiences, or the claimed stressor is a personal assault.  See id.

There is no competent evidence that the Veteran currently suffers from PTSD or any other acquired psychiatric condition.  A current disability is required in order to establish service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the current disability requirement can be established by showing that the Veteran had the claimed disability either at the time a claim for VA disability compensation was filed or at some time during the pendency of that claim).  Although the Veteran currently has reported a current diagnosis of PTSD, the ability to make such a diagnosis falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  The Veteran reports a PTSD diagnosis and treatment by a private healthcare provider, but he has not submitted records of this nor responded to VA requests to sign authorizations to allow VA to obtain these medical records.  Thus, there are no objective findings or diagnosis of any psychiatric disorder of record.

Likewise, despite his testimony regarding an in-service stressor, the Veteran has not provided VA with sufficient details to allow verification of his account.  The Veteran is not claiming PTSD under any of the exceptional circumstances, thus his claimed stressor cannot be conceded based on his lay testimony alone.  As such, the record does not establish an in-service stressor.

In the absence of evidence of a current disability or a verified in-service stressor, the preponderance of evidence is against the claim for service connection of PTSD; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The appeal of the claim of service connection for tinnitus is dismissed.

Service connection for a low back disability is denied.

Service connection for PTSD is denied.


REMAND

With regard to the Veteran's claims of service connection for headaches, neck disability, bilateral knee disabilities, bilateral hip disabilities, and bilateral ankle disabilities, the Veteran has not yet been afforded VA examinations.  He has provided lay evidence of these conditions and has linked them to injuries sustained during jump school.  The Veteran is competent to provide this lay evidence.  Based on this information, the Board finds that VA's duty to obtain examinations and related medical opinions has been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The June 2008 VA examination did not address the Veteran's pre-existing pes planus.  The Veteran's service treatment records show mild asymptomatic pes planus noted on his November 1992 enlistment examination, right foot complaints after stepping on a rock in August 1994, and a diagnosis of plantar fasciitis in October 1994.  These records should be considered in determining whether the Veteran's pre-existing pes planus was aggravated by his active military service.

As an examination of the Veteran's feet for his pes planus claim may result in additional evidence relating to his claimed bilateral foot disabilities, these issues are inextricably intertwined with his pes planus claim.  Accordingly, the Board finds that the matter of entitlement to service connection for a right foot disability and/or a left foot disability must be deferred until the additional development with respect to the issue of service connection for pes planus is completed.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed headaches.  The Veteran's electronic claims file must be made available to the examiner for review.

After eliciting a history of the Veteran's headache symptoms and conducting a relevant clinical examination, the examiner is to opine whether it is at least as likely as not (50 percent probability or greater) that any currently-diagnosed disorder had its onset in or is otherwise related to service, to include an injury during jump school. 

A complete rationale must be provided for the requested opinion.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  Any missing evidence that would enable the examiner to provide the opinion should also be identified.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed neck disability.  The Veteran's electronic claims file must be made available to the examiner for review.

After eliciting a history of the Veteran's neck symptoms and conducting a relevant clinical examination, the examiner is to opine whether it is at least as likely as not (50 percent probability or greater) that any currently-diagnosed disorder had its onset in or is otherwise related to service, to include an injury during jump school. 

A complete rationale must be provided for the requested opinion.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  Any missing evidence that would enable the examiner to provide the opinion should also be identified.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed bilateral knee disability.  The Veteran's electronic claims file must be made available to the examiner for review.

After eliciting a history of the Veteran's knee symptoms and conducting a relevant clinical examination, the examiner is to opine whether it is at least as likely as not (50 percent probability or greater) that any currently-diagnosed disorder had its onset in or is otherwise related to service, to include an injury during jump school. 

A complete rationale must be provided for the requested opinion.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  Any missing evidence that would enable the examiner to provide the opinion should also be identified.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed bilateral hip disability.  The Veteran's electronic claims file must be made available to the examiner for review.

After eliciting a history of the Veteran's hip symptoms and conducting a relevant clinical examination, the examiner is to opine whether it is at least as likely as not (50 percent probability or greater) that any currently-diagnosed disorder had its onset in or is otherwise related to service, to include an injury during jump school. 

A complete rationale must be provided for the requested opinion.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  Any missing evidence that would enable the examiner to provide the opinion should also be identified.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed bilateral ankle disability.  The Veteran's electronic claims file must be made available to the examiner for review.

After eliciting a history of the Veteran's ankle symptoms and conducting a relevant clinical examination, the examiner is to opine whether it is at least as likely as not (50 percent probability or greater) that any currently-diagnosed disorder had its onset in or is otherwise related to service, to include an injury during jump school.

A complete rationale must be provided for the requested opinion.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  Any missing evidence that would enable the examiner to provide the opinion should also be identified.

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed foot disabilities, including pes planus.  The Veteran's electronic claims file must be made available to the examiner for review.

(a)  After eliciting a history of the Veteran's foot symptoms and conducting a relevant clinical examination, the examiner is to opine whether the Veteran's pre-existing pes planus was aggravated by his active duty military service.  The examiner is advised aggravation means the Veteran's pes planus was increased in severity beyond the natural progression of the disease.  If aggravation is found, the examiner must attempt to establish the baseline level of severity of the pes planus prior to aggravation. 

(b)  If any other foot disability is identified on examination, the examiner is to opine whether it is at least as likely as not (50 percent probability or greater) that any currently-diagnosed disorder had its onset in or is otherwise related to service, to include the injury caused by stepping on a rock.
	
A complete rationale must be provided for the requested opinion.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  Any missing evidence that would enable the examiner to provide the opinion should also be identified.

7.  Thereafter, review the claims folder to ensure that the foregoing requested development had been completed.

8.  Then readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


